          Case 1:83-cr-00150-LGS Document 78 Filed 07/29/20 Page 1 of 1




              July 28, 2020
                                          Application GRANTED. The July 30, 2020, deadline contained in
Via ECF                                   the Court's July 21, 2020, Order (Dkt. No. 76) is hereby extended to
The Honorable Lorna G. Schofield          August 3, 2020. The Court will consider rescheduling the
United States District Judge              telephonic hearing once it receives Defendant Rice's additional
Thurgood Marshall                         submissions. SO ORDERED.
United States Courthouse
                                          Dated: July 29, 2020
40 Foley Square
New York, NY 10007                        New York, New York

                         Re: United States v. Wallace Rice, 83-Cr-00150 (LGS)

Dear Judge Schofield,

         I was appointed on July 21, 2020 to represent Wallace Rice in his motion for compassionate
release. With the government’s consent (by AUSA Jarrod Schaeffer) I write to request until August
3, 2020 to submit my letter responding to the government’s opposition and supplying the Court
with the information requested in its July 21, 2020 Order. This extension is respectfully requested to
provide counsel additional time for collecting information from Mr. Rice’s family and for drafting
the submission.

        In addition, I have conferred with AUSA Schaeffer and the parties are available at the
Court’s earliest convenience for a telephonic hearing anytime on 8/5/20-8/7/20 except for the
morning of 8/6/20, and anytime the week of 8/10/20.

       I thank Your Honor for her time and consideration.

                                          Very truly yours,

                                                  /s

                                           Carla Sanderson
